Citation Nr: 1120655	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  08-28-962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for a respiratory disability, to include bronchitis and chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection for PTSD, malaria, and chronic bronchitis was denied therein.  

Thereafter, the Veteran perfected an appeal of the January 2008 rating decision.  The Board denied service connection for malaria; a respiratory disability, to include bronchitis and COPD; and an acquired psychiatric disorder, to include PTSD, anxiety, and depression, in a February 2010 decision.

The Veteran subsequently perfected an appeal of the February 2010 Board decision.  In a March 2011 Joint Motion for Remand, both the Veteran and the VA Secretary (collectively referred to hereinafter as "the parties") requested that the Board's decision be vacated and the case be remanded.  The United States Court of Appeals for Veterans Claims issued an Order granting this motion later that same month.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the issues of entitlement to service connection for malaria, for a respiratory disability, and for an acquired psychiatric disorder must be remanded.  Such remand is necessary to ensure that there is a complete record so that the Veteran is afforded every possible consideration.

In his August 2006 claim, the Veteran indicated that he had been receiving treatment from Dr. G. with respect to his acquired psychiatric disorder since December 1992.  The address for Dr. G. was provided.  The Veteran also indicated that he received treatment for malaria at the 8th Army Hospital in Korea in 1966.

VA requested that the Veteran complete and return VA Form 21-4142, Authorization and Consent to Release Information, so that treatment records from Dr. G. could be obtained in a letter dated in September 2006.

VA asked the National Personnel Records Center (NPRC) for the Veteran's complete service treatment records in September 2006.  The response received was that these records had been furnished previously in February 1999.

In a September 2006 statement, the Veteran noted that VA had his service treatment records because he had applied for benefits twice before, including once in 1997.

An undated note associated with the claims file thereafter documents an "old" Social Security claim number and a "new" non-Social Security claim number (the one currently being used).  This note also documents that the Veteran's service treatment records were not at the RO in St. Petersburg, Florida, or at the repository in Starkey, Florida.  As such, the note classifies these records as "lost."

A Routing and Transmittal Slip dated in October 2006 reflects that neither another claims file for the Veteran nor his service treatment records could be located.  

A November 2006 Report of Contact shows that the Veteran was contacted via telephone in order for his service treatment records to be requested.  However, this report also shows that the VA representative "could not get through the taped message."

Also in November 2006, the Veteran was notified via letter that, despite several attempts to obtain them, VA had been unable to locate his service treatment records.  He further was notified that he had 10 days to submit any such records within his possession in order for them to be considered in adjudicating his claim.

Later in November 2006, the RO issued a memorandum detailing the unsuccessful actions discussed above with respect to obtaining the Veteran's service treatment records.  It was found that all efforts to obtain the needed information had been exhausted and that further efforts would be futile.  Thus, the memorandum concluded with a finding that the Veteran's service treatment records were unavailable.  

The Veteran submitted VA form 21-4142 for Dr. G. in February 2007.  However, he did not specify Dr. G.'s address, the dates Dr. G. treated him, or the condition for which he received treatment by Dr. G.

The Veteran also submitted a statement dated in February 2007.  He indicated therein that he was hospitalized for 31 days at the 8th Army Hospital in Seoul, Korea, for malaria in May 1966.  He further noted that VA had all his service treatment records.

In a February 2008 statement, the Veteran reiterated that he was hospitalized in May 1996 at the 8th Army Hospital in Seoul for malaria.

Records received from the Social Security Administration (SSA) in April 2008 included a letter from Dr. G. dated in April 1995.  Dr. G. stated therein that the Veteran had been his patient since December 1989 and briefly described his health issues, including sinusitis and chronic depression.

In his September 2008 statement attached to his substantive appeal on a VA Form 9, the Veteran recounted that he contracted malaria, for which he was hospitalized for four days, during his service in South Korea.

The parties cited 38 U.S.C.A. § 7104(d)(1) (West 2002 & Supp. 2010)and Quirin v. Shinseki, 22 Vet. App. 390, 398 (2009) (citing Tucker v. West, 11 Vet. App. 369, 374 (1998)), for the proposition that VA must provide an adequate written statement of the reasons or bases for its findings and conclusions in their March 2011 Joint Motion for Remand.  They then agreed that the Board was obligated, but did not, give a sufficient explanation regarding whether VA had complied with the duty to assist pursuant to 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010) with respect to procuring treatment records from Dr. G., treatment records from the 8th Army Hospital in Seoul, South Korea, and service treatment records.  In support of this agreement, the above evidence was summarized.  It was noted that there was no indication that VA ever attempted to obtain treatment records regarding the Veteran from Dr. G. or from the 8th Army Hospital.  

A March 2011 Order granted the parties Joint Motion for Remand, as noted in the introduction.  The Board has no discretion and must comply with this Order.  Such compliance extends to the terms of the agreement struck by the parties that forms the basis of the Joint Motion for Remand.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).  Accordingly, another decision in which there is an adequate statement of reasons or bases for finding that the duty to assist was satisfied regarding the attainment of treatment records from Dr. G., treatment records from the 8th Army Hospital, and service treatment records is needed.  Yet the Board finds for the following reasons that this cannot be done without additional development.

The duty to assist includes making reasonable efforts to help the Veteran procure pertinent records.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  First, however, the Veteran must cooperate fully by providing enough information to identify and locate the records.  38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i), (c)(3).  This includes the identity of the custodian holding the records, the approximate time frame covered by the records, and the condition for which treatment was provided.  Id.

With respect to records that are not in Federal custody, the Veteran also must authorize the release of the records to VA.  38 C.F.R. § 3.159(c)(1)(ii) (2010).  If this is done, reasonable efforts to help obtain these records generally consists of an initial request for them and, if they are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1) (2010).  The Veteran shall be notified if the records are not obtained as a result of these requests.  38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(e)(1) (2010).

It is clear from the above that enough information has been supplied to identify and attempt to locate and obtain the Veteran's treatment records from Dr. G.  The Veteran's August 2006 claim included Dr. G.'s address, the approximate dates of treatment provided by Dr. G., and the conditions treated.  The April 1995 letter from Dr. G. included in SSA's records gave a different beginning date for treatment and mentioned additional conditions he treated.  It also is clear from the above that the Veteran authorized the release of his treatment records from Dr. G. to VA.  Although he did not complete it fully, he submitted VA Form 21-4142 regarding Dr. G. in February 2007.  

Having fulfilled the prerequisite requirements for VA to exercise its duty to assist, attempts must be made to obtain the Veteran's treatment records from Dr. G.  A remand is necessary so that such attempts now can be undertaken.  In this regard, the Board notes that a VA Form 21-4142 authorization to release records is effective only for 180 days from the date of signature.  See VA Form 21-4142, Section III, Part 9B.  The Board further notes that "[t]he duty to assist is not always a one-way street.  If a [V]eteran wishes help, he cannot passively wait for it . . . ."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Because his previous VA Form 21-4142 regarding Dr. G. no longer is effective, the Veteran must complete another if he would like Dr. G.'s treatment records regarding him to be obtained and considered.

Reasonable efforts to help obtain records that are in Federal custody, such as service treatment records and other military records pertaining to a Veteran's service that are held or maintained by a government entity, consist of making as many requests as are necessary to obtain them.  38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(2) (2010).  Such requests may cease, however, if it is determined that the records do not exist or that further requests to obtain them would be futile.  Id.  Cases in which it may be concluded that no further efforts are required include those in which VA is advised that the records do not exist or that the custodian does not have them.  38 C.F.R. § 3.159(c)(2) (2010).  

As with the Veteran's treatment records from Dr. G., it is clear from the above that enough information has been supplied to identify and attempt to locate and obtain locate the Veteran's treatment records from the 8th Army Hospital in Seoul, Korea.  The Veteran has indicated through his August 2006 claim, February 2007 statement, and February and September 2008 statements that he was hospitalized there for a number of days in May 1966 for malaria.  Attempts therefore must be made to obtain records of this hospitalization in order to fulfill the duty to assist.  A remand is necessary so that such attempts now can be undertaken.  

Regarding the Veteran's service treatment records, it appears from the above that VA successfully obtained the records during the pendency of a previous claim, for some reason assigned this claim another case number and made another claims file, and now cannot locate the claims file for the previous claim containing the records.  Searches were made to locate this claims file with the Veteran's service treatment records both at the RO in St. Petersburg, Florida, and at the repository in Starkey, Florida.  However, these searches were not repeated and none at all were made at all other appropriate VA facilities, if any.  These actions should now be undertaken on remand given the crucial nature of service treatment records to service connection claims and VA's duty to assist obligation to make as many requests as necessary to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a summary of the information set forth above (address, dates of treatment, conditions for which treated) he previously has supplied or has been obtained regarding his treatment by Dr. G. and request that he complete and return another VA Form 21-4142 with regard to this treatment provider.  If, and only if he does so, follow the mandates of 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c)(1) (2010) to obtain any treatment records regarding the Veteran from Dr. G.  All efforts undertaken pursuant to this paragraph must be in writing and documented in the claims file.  Any treatment records received from Dr. G. shall be associated with the claims file.

2.  Attempt to obtain and associate with the claims file pursuant to 38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c)(2) (2010) any treatment records which exist regarding the Veteran dated in or around May 1966 from the 8th Army Hospital in Seoul, South Korea.  In doing so, contact every appropriate source of such records.  All efforts undertaken pursuant to this paragraph must be in writing and documented in the claims file.  Any 8th Army Hospital treatment records received shall be associated with the claims file.

3.  Attempt to obtain and associate with the claims file pursuant to 38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c)(2) (2010) the Veteran's service treatment records.  In doing so, second searches for these records shall be made at the RO in St. Petersburg, Florida, and at the repository in Starkey, Florida.  Searches also shall be made at all other appropriate VA facilities, if any.  All efforts undertaken pursuant to this paragraph must be in writing and documented in the claims file.  Any service treatment records received shall be associated with the claims file.

4.  After completion of the above development, review the claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

5.  Then readjudicate the issues of entitlement to service connection for malaria, for a respiratory disability, and for an acquired psychiatric disorder.  If the decision remains adverse to the Veteran, he and his representative, if any, shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


